DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the submission filed October 11, 2019.  Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 8, 2020 is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-7, 9-10, 12-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US Patent Application Publication No. 2019/0146557), hereinafter Choi, in view of Jeong (US Patent Application Publication No. 2020/0302313).
Choi discloses an image display apparatus.   Regarding claims 1 and 13, Choi teaches a display device comprising a rollable display screen [Fig 1A-1D; 8C. 8D], a voice acquisition unit [para 0118 – voice input provided by the user, provides a means for acquisition of voice], an identification control unit [para 0118-0119 – voice recognition processing], a drive control unit [para 0118-0123 – controller may control the rollable display to be rolled up or down] and a display control unit [para 0118-0123 – a control operation to perform a search according to a search command and display a search result and also control the rollable display to be rolled up], wherein the voice acquisition unit is configured to acquire a first voice command [para 0118-0123 -- voice input provided by the user, provides a means for acquisition of voice]; the identification control unit is configured to identify the first voice command acquired by the voice acquisition unit as a voice process command [para 0118-0123 – voice recognition processing to indicate speech recognition processing is possible…search command], Choi fails to specifically teach the details of utilizing voice recognition to specifically control the rollable screen to include the voice process command comprises the rolling operation command and the display drive command.  Jeong teaches ]para 0010; 0160; 0225-0237; 0266-0269]  device comprises a communication unit for communicating with a plurality of devices; a microphone unit for receiving voice; an artificial intelligence unit for acquiring a command phrase, and determining, on the basis of the user who uttered the command phrase and of one or more types of functions corresponding to the command phrase, a device for performing a function corresponding to the command phrase, from among the plurality of devices; and a control unit for transmitting, to the determined device, a command for performing the function corresponding to the command phrase.  One having ordinary skill in the art at the time of the invention would have recognized the advantages of implementing the device control command techniques and processing suggested by Jeong, in the controllable display apparatus of Choi, for the purpose of providing an enhanced user convenience through the device via the executed voice command of the user, as suggested by Jeong [para 0008].  The combination of Choi and Jeong teaches  the drive control unit is configured to perform an operation corresponding to the rolling operation command on the rollable display screen according to the rolling operation command [Choi’s para 0118-0123 – controller may control the rollable display to be rolled up or down; in operation with Jeong’s device control processing] and the display control unit is configured to control a display state of the rollable display screen according to the display drive command [Choi para 0118 -- display an object 810 indicating the voice recognition mode; 0119 -- object 817 indicating voice recognition failure; Jeong’s para 0155-0159; 0163].
Regarding claims 2, 19, and 20, the combination of Choi and Jeong teaches wherein the identification control unit is further configured to receive state feedback information sent from the rollable display screen [Jeong para 0271-0275], the state feedback information comprises a current rolled state and a current display state of the rollable display screen [Jeong para 0155-0159; 0163, where one having ordinary skill in the art at the time of the invention would have recognized the advantages of implementing the device control command techniques and processing suggested by Jeong, in the controllable display apparatus of Choi, for the purpose of providing an enhanced user convenience through the device via  the executed voice command of the user, as suggested by Jeong [para 0008], and the identification control unit is further configured to store the current rolled state and the current display state of the rollable display screen in a memory [where storing the rolled state and display state is an obvious and one having routing skill in the art would have been able to modify the Choi/Jeong system to store the state information so as to ensure the system can correctly determine the function to be executed and ensure the user’s desired command is executed, for the purpose of providing an enhanced user convenience through the device via  the executed voice command of the user, as suggested by Jeong [para 0008].
Regarding claim 5, the combination of Choi and Jeong teaches the rolling operation command comprises a completely rolling command, a completely expanding command or a partially expanding command [Choi para 0118-0123 – controller may control the rollable display to be rolled up or down]. 
Regarding claim 6, the combination of Choi and Jeong teaches the display drive command comprises a turn-off command, a turn-on command or a standby command [Choi at para 0041 teaches user input for power on/off in combination with Jeong’s voice controlled devices, where one having ordinary skill in the art at the time of the invention would have recognized the advantages of implementing the device control command techniques and processing suggested by Jeong, in the controllable display apparatus of Choi, for the purpose of providing an enhanced user convenience through the device via  the executed voice command of the user, as suggested by Jeong [para 0008]. 
Regarding claim 7, the combination of Choi and Jeong teaches a voice capture unit configured to capture the first voice command, and send the first voice command to the voice acquisition unit [Choi para 0118-0123 – voice recognition processing to indicate speech recognition processing is possible…spoken search command].
Regarding claim 9, the combination of Choi and Jeong teaches an accommodation structure, and the voice capture unit is located on a bottom or an outer side wall of the accommodation structure [Jeong Fig 1B. 1C.; microphone 122]. 
Regarding claim 10, the combination of Choi and Jeong teaches the voice acquisition unit is configured to acquire the first voice command from the voice capture unit, and the voice capture unit is located in a terminal device [Jeong Fig 1B. 1C.;  microphone 122]. 
Regarding claim 12, the combination of Choi and Jeong teaches an accommodation structure, and the identification control unit, the drive control unit and the display control unit are located within the accommodation structure [Jeong’s Fig 1B. 1C. 2, 3, 4]. 
Regarding claim 14, Choi teaches acquiring a second voice command [para 0118-0123 – voice recognition processing to indicate speech recognition processing is possible…search command, where allowing the user to issue additional voice commands is an obvious step requiring only routine skill in the art].  Choi fails to teach extracting voiceprint information from the acquired second voice command by using a voiceprint recognition technology.  Jeong teaches determining who has uttered the voice command [para 0257-0261 -- the artificial intelligence unit 130 may determine who has uttered the command word using the vocal information of a plurality of users 610, 620 and 630 and the voice received through the mic 122].  One having ordinary skill in the art at the time of the invention would have recognized the advantages of implementing the device control command techniques with speaker identification and processing suggested by Jeong, in the controllable display apparatus of Choi, for the purpose of ensuring only an authorized speaker can control the device to perform certain operations, thereby ensuring minors do not have access to devices without parental consent.
Regarding claim 15, Choi fails to teach, but Jeong teaches comparing the extracted voiceprint information with a prestored voiceprint information to obtain a comparison result [para 0248-061]. One having ordinary skill in the art at the time of the invention would have recognized the advantages of implementing the device control command techniques with speaker identification and processing suggested by Jeong, in the controllable display apparatus of Choi, for the purpose of ensuring only an authorized speaker can control the device to perform certain operations, thereby ensuring minors do not have access to devices without parental consent.  The combination of Choi and Jeong fail to teach outputting an authentication failure prompt if the comparison result indicates that the extracted voiceprint information is not the same as the prestored voiceprint information. However, outputting authentication failure messages are obvious steps in voiceprint processing, and one having ordinary skill in the art at the time of the invention would have been able to modify the Choi/Jeong system to implement an authentication failure notification, for the purpose of ensuring an authorized user is aware of the status of the authentication and can be provided with the opportunity to submit additional speech input to ensure the valid user can access and control the device.


Claims 3-4, 8, 11, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Jeong as applied to claims 2 and 14 above, and further in view of Chakladar (US Patent Application Publication No. 2013/0325484), hereinafter, Chakladar.
Regarding claims 3 and 16, the combination of Choi and Jeong fail to teach implementation of wake-word processing.  Chakladar teaches [Fig, 2, 4; para 0017-0028; 0043-0044; 0049-0050] an apparatus and method for executing a voice command in an electronic device, where a voice signal is detected and speech is recognized. When the recognized speech contains a wakeup command, a voice command mode is activated, a control signal or a result signal corresponding to the voice command is generated and transmitted to the electronic device. The device receives and processes the control or result signal, and awakens. Chakladar suggests the system is advantageous in allowing, voice commands to be are executed without the need for the user to physically touch the electronic device [abstract].  One having ordinary skill in the art would have recognized the advantages of implementing the wake-word processing suggested by Chakladar, in the Choi/Jeong system, for the purpose of allowing the user to activate a device for speech recognition processing so as to allow the user to initiate operation without the need for the user to physically touch the device, as suggested by Chakladar.
Regarding claim 4, Choi teaches acquiring a second voice command [para 0118-0123 – voice recognition processing to indicate speech recognition processing is possible…search command, where allowing the user to issue additional voice commands is an obvious step requiring only routine skill in the art].  Choi fails to teach extracting voiceprint information from the acquired second voice command by using a voiceprint recognition technology.  Jeong teaches determining who has uttered the voice command [para 0257-0261 -- the artificial intelligence unit 130 may determine who has uttered the command word using the vocal information of a plurality of users 610, 620 and 630 and the voice received through the mic 122].  One having ordinary skill in the art at the time of the invention would have recognized the advantages of implementing the device control command techniques with speaker identification and processing suggested by Jeong, in the controllable display apparatus of Choi, for the purpose of ensuring only an authorized speaker can control the device to perform certain operations, thereby ensuring minors do not have access to devices without parental consent.
Regarding claim 8, the combination of Choi, Jeong, and Chakladar teaches a voice capture unit configured to capture the first voice command, and send the first voice command to the voice acquisition unit [Choi para 0118-0123 – voice recognition processing to indicate speech recognition processing is possible…spoken search command]. 
Regarding claim 11, the combination of Choi, Jeong, and Chakladar teaches the voice acquisition unit is configured to acquire the first voice command from the voice capture unit, and the voice capture unit is located in a terminal device [Jeong Fig 1B. 1C.;  microphone 122].
Regarding claim 17, Choi, Jeong, and Chakladar fails to teach reading a current rolled state and a current display state of the rollable display screen according to the voice wake-up command. However, reading a current state of the rolled and display state is an obvious step and one having routing skill in the art would have been able to modify the Choi/Jeong system to store the state information so as to ensure the system can correctly determine the function to be executed and ensure the user’s desired command is executed, for the purpose of providing an enhanced user convenience through the device via the executed voice command of the user, as suggested by Jeong [para 0008].
Regarding claim 18, the combination of Choi, Jeong, and Chakladar fails to specifically teach outputting a voice prompt according to the current rolled state and the current display state of the rollable display screen, for a user outputting the first voice command according to the voice prompt.  However, outputting a voice prompt is an obvious step and one having routing skill in the art would have been able to modify the Choi/Jeong system to store the state information and prompt the user to indicate the system is available for speech recognition, so as to ensure the system can correctly determine the function to be executed and ensure the user’s desired command is executed, for the purpose of providing an enhanced user convenience through the device via the executed voice command of the user, as suggested by Jeong [para 0008].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA A ARMSTRONG whose telephone number is (571)272-7598.  The examiner can normally be reached on M,T,TH,F 11:30-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANGELA A. ARMSTRONG
Primary Examiner
Art Unit 2659



/ANGELA A ARMSTRONG/Primary Examiner, Art Unit 2659